DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with Attorney John Tutunjian on January 19, 2022.
The application has been amended as follows: 
Amended claim 1 as follows:
1. (Currently Amended) A combination of an earth connector and a fence panel having a plurality of spaced apart and parallel metallic rods which are welded to transversely extending metallic rods at respective points of contact to form a mesh configuration, the earth connector comprising:
at least a first and a second [[said]] cup-shaped conductive member in direct electrical contact with at least two of the metallic rods, each positioned on opposed respective sides of the fence panel and which are fixed to the fence panel and to each other via at least one fastener fixed to and in electrical contact with the at least first and second cup-shaped conductive members and configured to be electrically connected to at least one earthing conductor, the first and second cup-shape conductive members having a base and a side wall extending from the base and forming a cavity within the cup-shape, the side wall having a circumferential chisel-shaped rim or edge which is spaced from the base wherein each cup-shaped conductive member and each base of said conductive member being spaced from said two metallic rods.
Amended claim 4 as follows:
4. (Currently Amended) The combination according to claim 1, further comprising a stud which projects through or from the first and second cup-shaped conductive members and to which an earth strap is connected.
Amended claim 7 as follows:
7. (Currently Amended) The combination according to claim 1, wherein the first and second cup-shaped conductive members are in electrical engagement with metallic cladding which is applied to the fence panel.
Amended claim 10 as follows:
10. (Currently Amended) A fence comprising:
at least two spaced apart fence posts, 
a fence panel which is fixed to the fence posts, the fence panel including a plurality of spaced apart and parallel metallic rods which are welded to transversely extending rods at respective points of contact to form a mesh configuration and which are coated with a protective material, 
two earth connectors in direct electrical engagement with at least two of the metallic rods,  positioned on respective opposing sides of the fence panel and clamped together and onto the fence panel, the earth connectors having a cup-shaped conductive member having a base and side walls extending from the base and forming that penetrates said protective coating-3-Serial No.: 15/976,259Art Unit: 3678 at two spaced apart location on the same two metallic rods and each said base is spaced from said two metallic rods,
an earthing element in the ground, 
and an earth strap connecting the two earth connectors to the earthing element.
Amended claim 11 as follows:
11. (Currently Amended) The fence according to claim 10, further comprising metallic cladding which is fixed to the fence panel and wherein the two earth connectors are electrically connected to the cladding.
Amended claim 12 as follows:
12. (Currently Amended) An earth connector used with a fence panel having a plurality of spaced apart and parallel metallic rods which are welded to transversely extending metallic rods at respective points of contact to form a mesh configuration, the earth connector comprising: 
a first cup-shaped conductive member having a base, side walls extending from the base and a circumferential chisel-shaped rim or edge spaced from the base, the first cup-shaped conductive member having a diameter large enough to enable the chisel-shaped rim or edge to penetrate a protective coating of at least two adjacent metallic rods such that the first cup shaped conductive member is in direct electrical contact with the at least two adjacent metallic rods; 

at least one fastener configured to pass through an aperture in the base of the first cup-shaped conductive member and attach to the second conductive member such that the at least one fastener is in electrical contact with the both the first cup-shaped conductive member and the second conductive member, the at least one fastener being configured to be electrically connected to at least one earthing conductor.
Amended claim 14 as follows:
14. (Currently Amended) An earth connector used with a fence panel having a plurality of spaced apart and parallel metallic rods which are welded to transversely extending metallic rods at respective points of contact to form a mesh configuration, the earth connector comprising: 
a first cup-shaped conductive member having a base, side walls extending from the base and a circumferential chisel-shaped rim or edge spaced from the base, the first cup-shaped conductive member having a diameter large enough to enable the chisel-shaped rim or edge to penetrate a protective coating of at least two adjacent metallic rods such that the first cup shaped conductive member is in direct electrical contact with the at least two adjacent metallic rods; 
a second conductive member positioned on an opposite side of the fence panel from the first cup-shaped conductive member, wherein the second conductive member 
at least one fastener configured to pass through an aperture in the base of the first cup-shaped conductive member and attach to the second conductive member such that the at least one fastener is in electrical contact with the both the first cup-shaped conductive member and the second conductive member, the at least one fastener being configured to be electrically connected to at least one earthing conductor.
Reasons for Allowance
Claims 1, 4, 7, 10-12, 14 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 10, 12, 14, Pfarr, Jr (US 4,154,430) in view of Shepherd (US 9,695,613), Pettersson (US 4,023,882) and Becket (US 2,372,653) discloses the claimed combination with the exception wherein the second cup-shape conductive member has a base and a side wall extending from the base and forming a cavity within the cup-shape, the side wall having a circumferential chisel-shaped rim or edge which is spaced from the base wherein the second cup-shaped conductive member penetrates a protective coating at two spaced apart locations on each of the at least two metallic rods.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852. The examiner can normally be reached M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                      

/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619